DELAWARE VIP® TRUST Delaware VIP Value Series (the “Series”) Supplement to the Series’ Standard Class and Service Class Summary Prospectuses dated April 30, 2015 Effective as of the date of this supplement, the following replaces the information in the section entitled “Who manages the Series? – Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust Portfolio managers Title with Delaware Management Company Start date on the Series D. Tysen Nutt Jr. Senior Vice President, Senior Portfolio Manager, Team Leader March 2004 Robert A. Vogel Jr., CFA Vice President, Senior Portfolio Manager March 2004 Nikhil G. Lalvani, CFA Vice President, Senior Portfolio Manager October 2006 Kristen E. Bartholdson Vice President, Senior Portfolio Manager December 2008 Neither Delaware Management Company nor its affiliates noted in this document are authorized deposit-taking institutions for the purposes of the Banking Act 1959 (Commonwealth of Australia). The obligations of these entities do not represent deposits or other liabilities of Macquarie Bank Limited (MBL). MBL does not guarantee or otherwise provide assurance in respect of the obligations of these entities, unless noted otherwise. Please keep this Supplement for future reference. This Supplement is dated February 10, 2016.
